Third District Court of Appeal
                               State of Florida

                         Opinion filed April 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1788
                        Lower Tribunal No. F14-554
                           ________________


                          Terrence Jefferson,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Terrence Jefferson, in proper person.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before SCALES, MILLER, and LOBREE, JJ.

     PER CURIAM.
      Appellant, Terrence Jefferson, challenges the summary denial of his

motion for postconviction relief alleging ineffective assistance of trial counsel

pursuant to Florida Rule of Criminal Procedure 3.850. Because the lower

court failed to “attach those specific parts of the record that refute each claim

presented in the motion,” we reverse and remand with directions to

reconsider the issues and for the attachment of appropriate portions of the

record that conclusively refute the allegations, or, if no such determination

can be reached from the record, for an evidentiary hearing. Anderson v.

State, 627 So. 2d 1170, 1171 (Fla. 1993) (citation omitted); see, e.g., Ross

v. State, 26 So. 3d 83, 84 (Fla. 3d DCA 2010) (“If the trial court again enters

an order summarily denying the postconviction motion, the court shall attach

record excerpts conclusively showing that the appellant is not entitled to any

relief on the stated claims.”); Barber v. State, 951 So. 2d 49, 50 (Fla. 3d DCA

2007); Thermidor v. State, 947 So. 2d 1253 (Fla. 3d DCA 2007).

      Reversed and remanded.




                                       2